DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/19 & 09/24/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 5-15, 17-19, and 23-26 are objected to because of the following informalities:
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Applicant should remove reference characters or other numbers in the claims. Appropriate correction is required.
18 recites the limitation "an evanescent field" in line 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-15, 18-19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tono et al (US Patent No. 7,269,308) in view of Van Zon et al (US 2014/0134602).
Regarding claims 1 and 18; Tono et al discloses a planar waveguide device and method for interacting with a fluid, the planar waveguide device comprising:
a waveguide layer (3 @ figure 1) for supporting optical confinement,
a coupling arrangement (grating 2 @ figure 1) for in-coupling and out-coupling of light into and from the waveguide layer (3 @ figure 1),
a fluid zone (on the top sensing membrane 5 @ figure 1) for accommodating the fluid (col.5 lines 21-30: e.g., sensing membrane 5 is, for example, a glucose sensing membrane, it includes a color-producing reagent, an enzyme for oxidizing or reducing glucose, a reagent which generates a substance for coloring the color-producing reagent by reacting with a product of the enzyme, a membrane forming polymer resin and, as required, a water permeable promoter such as polyethylene glycol),
a filter layer (sensing membrane 5 @ figure 1) arranged between the fluid zone (on the top sensing membrane 5 @ figure 1) and the waveguide layer (3 @ figure 1) in an interaction region (figure 1) of the waveguide layer (3 @ figure 1),
wherein the filter layer (5 @ figure 1) comprises filter openings (between two protective films 4 @ figure 1) arranged to allow the fluid to interact with an evanescent field (col.3 lines 16-19: e.g., a sensing membrane which is formed on the optical waveguide layer and creates a reaction product having the ability of ) of light guided by the waveguide layer (3 @ figure 1),
wherein the filter openings (between two protective films 4 @ figure 1) are arranged as line openings (figure 1) having their longitudinal direction in parallel with the direction of propagation of light (col.5 lines 1-8: e.g., the reaction product is of such a nature that it acts with light beam propagated in the optical waveguide type biochemical sensor chip or with an evanescent wave emitted from this light beam to consume energy, absorbs the light beam or emits fluorescent light beam) guided by the waveguide layer (3 @ figure 1),
wherein the planar waveguide device (figure 1) further comprises a cladding layer (protective film layer 4) adjacent to the waveguide layer (3 @ figure 1),
wherein the cladding layer (protective film layer 4) has a refractive index lower than (col.4 lines 52-60: e.g., this protective film 4 is made of a material (for example, fluororesin) which has a lower refractive index than the material constituting the optical waveguide layer 3) that of the waveguide layer (3 @ figure 1), and
wherein the cladding layer (4 @ figure 1 and col.4 lines 52-60: e.g., this protective film 4 is made of a material (for example, fluororesin)) and the filter layer (5 @ figure 1 and col.4 line 61-col.5 line 8: e.g., This sensing membrane 5 has a biomolecule recognition function and an information transformation function.  The sensing 
membrane 5 is specifically a film creating a reaction product having a specified concentration corresponding to a specimen having a specified concentration and introduced thereon) are made from the different material. See figures 1-8.
Tono et al discloses the claimed invention except for the cladding layer and the filter layer are made from the same material. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a planar waveguide device for the purpose of improving an evanescent wave emitted from this light beam to consume energy, absorbs the light beam or emits fluorescent light beam in the optical waveguide, since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a mater of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Tono et al discloses all of feature of claimed invention except for the filter openings are adapted to prevent particles larger than a predefined size from interacting with said evanescent field. However, Van Zon et al teaches that it is known in the art to provide the filter openings (filter location 6 @ figure 1) of a filter element (2 @ figure 1) are adapted to prevent particles larger than a predefined size from interacting with said evanescent field (paragraphs [0128]: e.g., Small particles which have an intensity slightly above the background signal can appear and disappear due to the intensity fluctuations, showing a similar behaviour as the free particles.  There is however one large difference: the bound particles will appear and disappear at approximately the 
same position, i.e. within a same region having a predefined size, while the free particles will appear and disappear at different positions, i.e. not within a same region having the predefined size and [0140]: e.g., the filtering of the lifetime distribution at least partially removes information, which is not specific to the binding of particles, which have been attached to the substance to be detected, like information caused by non-specific bonds, free particles, weakly-bound particles and ghost particles caused by scratches or other surface artifacts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a planar waveguide device and method of Ton no et al 
Regarding claim 3 and 23; Tono et al discloses the filter openings () are defined by a line spacing of at most 10 micrometer, at most 5 micrometer, at most 1 micrometer, at most 800 nanometer, at most 200 nanometer, or at most 100 nanometer (col.16 lines 10-19: e.g., glucose sensing membrane of 0.5 to 1.0 μm in thickness, and the optical waveguide type biochemical glucose sensor shown in FIG. 1 was thus produced).
It is noted that the term “or” is alternative.
Regarding claims 5-6 and 19; Tono et al discloses said coupling arrangement (2 @ figure 1) comprises an in-coupling element (a light source 6 for generating a light beam to left side of grating 2) for in-coupling of light into the waveguide layer (3 @ figure 1) and an out-coupling element (right side grating 2 @ figure 1) for out-coupling of light from the waveguide layer (3 @ figure 1), and wherein the interaction region (between optical waveguide 3 @ figure 1) extends between the in-coupling element (2 @ figure 1) and the out-coupling element (2 @ figure 1) and also over the out-coupling element (right side of grating 2 @ figure 1) .
Regarding claims 7 and 24; Tono et al discloses said coupling arrangement (pair gratings 2 @ figure 1) extends over at least part of the interaction region (between the optical waveguide 3 @ figure 1).
Regarding claims 8 and 25; Tono et al discloses the out-coupling element comprises a dispersive element (grating element 2 @ figure 2).
Regarding claim 9; Tono et al discloses the planar waveguide device further (figure 1) comprises a laser device as a light source (6 @ figure 1).
Regarding claim 10; Tono et al discloses a broadband light source as a light source (6 @ figure 1).
Regarding claim 11; Tono et al discloses an array based light sensor (7 @ figure 1).
Regarding claim 12; Tono et al discloses an optical spectrometer as a light sensor (7 @ figure 1).
Regarding claim 13; Tono discloses the fluid is a liquid (col.5 lines 21-30: e.g., a reagent which generates a substance for coloring the color-producing reagent by reacting with a product of the enzyme, a membrane forming polymer resin and, as required, a water permeable promoter such as polyethylene glycol).
Regarding claims 14-15; Tono et al discloses all of feature of claimed invention except for the planar waveguide device further comprises a fluid flow channel forming the fluid zone, wherein the fluid flow channel is a flow cell. However, Van Zon et al teaches that it is known in the art to provide the planar waveguide device (1 @ figure 1) further comprises a fluid (3 @ figure 1) flow channel forming the fluid zone (6 @ figure 1), wherein the fluid flow channel (8 @ figure 1) is a flow cell (a capillary structure 5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a planar waveguide device and method of Ton no et al with above limitation as taught by Van Zon et al for the purpose of improving the quality of a determined concentration or amount of specifically bound particles determined based on the filtered location events.
Regarding claim 26; Tono et al discloses all of feature of claimed invention except for the array based light sensor is a CMOS sensor, CCD sensor (21, 27 @ figure 4 and paragraph [0094]: e.g., a first light 
detector 21 being preferentially a CCD camera.  The scattered radiation is collected by a microscope objective lens 32 and imaged on a second detector 27 by an imaging lens 26.  Also the second detector 27 is preferentially a CCD camera), or photodiode array sensor. However, Van Zon et al teaches that it is known in the art to provide the array based light sensor is a CMOS sensor, CCD sensor, or photodiode array sensor. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tono et al in view of Van Zon et al as applied to claim 1 above, and further in view of Pyayt (US Patent No. 9,297,816).
Regarding claim 17; Tono et al in view of Van Zon et al combination discloses detecting blood hemolysis using a planar waveguide device. However, Pyayt teaches that it is known in the art to provide detecting blood hemolysis (col.2 lines 39-55: e.g., the on-chip photonic platform can be used in various other applications, including detection of hemolysis in whole blood, measurement of spectroscopic properties of plasma) using a planar waveguide device (10 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a planar waveguide device and method of Ton no et al with above limitation as taught by Pyayt for the purpose of improving biomedical testing devices that analyze whole blood and other biological fluids.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1) Zhan et al (US Patent No. 9,851,290) discloses particle detectors and methods for detecting particulate matter accumulated on a surface are provided.
2) Uchiyama et al (US Patent No. 7,054,514) discloses optical waveguide sensor, device, system and method for glucose measurement.
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 22, 2021

						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886